UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 30, 2014 RESPONSE BIOMEDICAL CORP. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 000-50571 98 -1042523 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Address of principal executive offices, including zip code) (604) 456-6010 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement . Effective as of September 30, 2014, Response Biomedical Corp. (the “Company” or “Response”), entered into a Forbearance Agreement with Silicon Valley Bank (the “Forbearance Agreement”). Response has a term loan facility with Silicon Valley Bank (“SVB”), dated February 11, 2014, as amended (the “Loan Agreement”). The parties entered into the Forbearance Agreement in respect of the fact that Response is no longer in compliance with a financial covenant in the Loan Agreement. Under the terms of the Forbearance Agreement, SVB agreed to forbear from exercising its rights and remedies against Response through the earliest to occur of (a) October 31, 2014, (b) a subsequent failure by Response to comply with the Forbearance Agreement, (c) a subsequent event of default under the Loan Agreement, or (d) Response participating in an adverse proceeding against SVB. The preceding description of the Forbearance Agreement is qualified in its entirety by reference to the copy of the Forbearance Agreement filed herewith asExhibit 10.1 to this Current Report on Form 8-K, which is incorporated herein by reference. Item Other Events. The Companyissued a press release onOctober 1, 2014, announcing its entry into the Forbearance Agreement. A copy of this press release is filed as Exhibit 99.1 to this report and is incorporated by reference in this Item 8.01. Item 9.01 Exhibits. (d) Exhibits Exhibit No. Description † Forbearance to Loan Agreement, dated as of September 30, 2014, by and between the Company andSilicon Valley Bank. Press release, dated October 1, 2014. † Portions of this exhibit have been omitted pursuant to a request for confidential treatment and the non-public information has been filed separately with the SEC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESPONSE BIOMEDICAL CORP. By: /s/ William J. Adams William J. Adams Chief Financial Officer Date: October 6, 2014 EXHIBIT INDEX Exhibit No. Description † Forbearance to Loan Agreement, dated as of September 30, 2014, by and between the Company andSilicon Valley Bank. Press release, dated October 1, 2014. † Portions of this exhibit have been omitted pursuant to a request for confidential treatment and the non-public information has been filed separately with the SEC.
